Title: To George Washington from Robert Nesbitt, 22 October 1796
From: Nesbitt, Robert
To: Washington, George


                        
                            Sir, 
                            Harford, Maryland. 22d October 1796.
                        
                        When Britain oblidged America to take up Arms, I was in Ireland, having sailed
                            from New York when the Tea was destroyed in Boston. My Father had been often in this
                            Country. In his family, He prayed twice every day, & I cannot recollect that he ever
                            finished his Devotions (after hearing of your being appointed Commander in Chief) that He
                            did not pray for your Success.
                        In 1779 I returned to America & Exerted myself in the Cause of Liberty.
                            Taught to Reverence you, I wished by some means, to give you a proof of my Attachment, in
                            1783, I went from New Windsor to Philadelphia, where I purchased a Hat & Cockade.
                            Those I sent to you, on St Patrick’s day, to Newburgh. Your letter, refusing the former but,
                            kindly, accepting the latter, is now before me, & has been my constant companion,
                            thro’ many distressing Scenes.
                        Four days ago I got a Newspaper containing your Address to
                            the PEOPLE. A sentimental Patriotic friend told me that I would be affected when reading
                            it. He spoke Truth. Neither my Tongue nor my Pen can express my Sensations. Excuse me,
                            Beloved Sir, for addressing you, I cannot help it.
                        May the God of Hosts, preserve & keep you, happy long Happy Here
                            & that opposite to Your Name. Bliss in Eternum may be written opposite to your name
                            in the Heavenly Mansions & in the MOST conspicuous characters, long has been & is now & will be  dum memor ipse mei the Ardent Prayer of, Your
                            Faithful Servant
                        
                        
                        
                            Robert Nesbitt
                            
                        
                    